 362DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW-1LocalNo 328,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpersof America,isa labor organization within the meaning ofSection 2(5) of the Act2 By discriminating in regard to the hire,tenure, and condition of employmentof GeraldRostello and Donald Kauepila, thereby discouraging membership in andactivityon behalfof the (above-named labor organization,the Respondent has en-gaged m and is engaging in unfair labor practiceswithin themeaning of Section8(a)(3) of the Act3All employeesin the Respondent'sCalumet and Laurium,Michigan,stores,including regular part-time employeesbut excludingstoremanagers, meat managers,and supervisors as definedin the National LaborRelationsAct, as amended, con-stitute a unit of the Respondent's employeesappropriatefor the purposes of colllec-tive bargainingwithin themeaning of Section9(b) of the Act4 The above-named labor organization was on October27, 1958, and at alltimes since then has been, the exclusive representative of all employees in the afore-said unitfor thepurposes of collective bargaining,withinthe meaning of the Acct5By refusing,on or aboutOctober28, 1958, andthereafter,to recognize andbargain with the above-named labor organization,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (5)of the Act6 By interferingwith, restraining,and coercing its employees in the exercise ofTights guaranteed in Section7 of the Act, the Respondenthas engaged in unfairlabor practiceswithin themeaning of Section8 (a) (1) of the Act7The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act[Recommendations omitted from publication 7MurrayPlopper,Director of Organization; Richard Russo,Business Agent;Local#98, Retail Clerks International Asso-ciation,AFL-CIOandPiggly-Wiggly Midwest Co., Inc.CaseNo 13--CB-801January 29, 1960DECISION AND ORDEROn October 12, 1959, Trial Examiner Henry S Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThereafter, the Respondentsfiled exceptions to the Intermediate Report, together with a support-ing briefThe Board i hats reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three member panel[Chairman Leedom andMembers Rodgers and Bean]426 NLRB No 48 MURRAY PLOPPER, DIRECTOR OF ORGANIZATION, ETC.ORDER363Upon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local #98,Retail Clerks International Association, AFL-CIO ; Murray Plopper,Director of Organization; and Richard Russo, Business Agent; andtheir officers, agents, successors, and assigns, shall :1.Cease and desist from restraining or coercing employees of theSterling, Illinois, store of Piggly-Wiggly Midwest Co., Inc., in theexercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent Union's businessoffices, meeting halls, and all places where notices to its members arecustomarily posted, copies of the notice attached to the IntermediateReport marked "Appendix."' Copies of said notice, to be furnishedby the Regional Director for the Thirteenth Region, shall, after beingduly signed by official representatives of the Respondent Union, beposted by the Respondent Union immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter.Reason-able -steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Thirteenth Region signedcopies of the aforementioned notice for posting by Piggly-WigglyMidwest Co., Inc., the Company willing, in places where notices toemployees are customarily posted.Copies of said notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall, afterbeing signed by the Respondents, as indicated, be forthwith returnedto the Regional Director for disposition by him.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theyhave taken to comply herewith.2This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEFINDINGS OF FACTPiggly-Wiggly,the Charging Party, is a Delaware corporation,with its principaloffice located at Rockford,Illinois,where it is engaged in the sale and distributionof all types of food through 60 retail stores located in the States of Illinois,Iowa, andWisconsin.In the course of its business operations,Piggly-Wiggly during the year1958 did a gross volume of business in excess of $50,000,000 and its retail grocerystore located at Sterling, Illinois, did a gross volume of business in excess of 364DECISIONSOF NATIONAL LABOR RELATIONS BOARD$2,000,000.During the same period of time, Piggly-Wiggly purchased and receivedfrom States outside the State ofIllinoisfoodstuffs valued in excess of $20,000,000and its retail store located at Sterling, Illinois, purchased and received from Statesoutside the State of Illinois foodstuffs valued in excess of $500,000.By reason ofthe foregoing facts,it isfound that Piggly-Wiggly Midwest Co., Inc., the ChargingParty, is engaged in commerce within the meaning of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, and that it will furtherthe purpose and policies of the Act to assert jurisdiction in this case.BackgroundSometime in the middle of January 1959,Local #98, RetailClerksInternationalAssociation,AFL-CIO,the Respondent,hereinafter called the Union, which is alabor organization within the meaning of Section 2(5) of the Act, initiated plans toorganize the employees of Piggly-Wiggly'sSterling,Illinois, store.By February12, 1959,12 of the then 23 eligible workers employed by Piggly-Wiggly at itsSterling, Illinois, store,signed cards authorizing the Respondent Union to representthem in collective-bargaining negotiations with Piggly-Wiggly.'On February 13, Richard Russo, secretary-treasurer of the Respondent Uniontelephoned Charles T. Vanausdall,vice president of Piggly-Wiggly,notifying himthat 12 of the 23 eligible employees2in the Sterling store had signed authorizationcards and requested the Company to recognize the Union as the exclusive bargain-ing representative of said employees.Vanausdall informed Russo that "a simplemajority was not enough"-that he would not recognize the Union until it obtainedsigned authorization cards from a "substantial majority" of the employees at theSterling, Illinois, store.Russo agreed to attempt to obtain additional authorizationsfrom the other 11 Sterling store employees who had not signed cards as yet.Vanausdall then agreed that Russo would be allowed on the premises of the Sterlingstore at a time mutually agreeable to him and the store manager in order for Russoto contact these 11 employees.February 18 was the date agreed upon which was the day Russo returned to theSterling store in order to attempt to sign up more of the employees In the courseof soliciting the remaining 11 employees at the Sterling store, who had not yetsigned authorization cards, Russo learned that the Company had polled its Sterlingemployees the day before, February 17, after working hours, as to whether theydesired to be represented by the Respondent Union and that the employees hadvoted 14 to 9 against the Union.When Russo learned this,he left the store withoutattempting to solicit any additional employees to sign authorization cards and sincethat time the Union has made no effort to directly contact the employees at Piggly-Wiggly's Sterling, Illinois, store.DeliaMossesso,International representative of the RetailClerksUnion, theparent body of the Respondent Local Union,telephoned Vanausdall,vice presidentof Piggly-Wiggly,on February 20 objecting to the Company having polled itsSterling store employees and advised him that a picket line would be established atthe Sterling,Illinois, store.The picket line was established the same day,3 February 20,and the sign carriedby the pickets read: 4'The Company, when it was approached in January by union officials, agreed that itsemployees could be solicited on the Sterling store premises, at a mutually agreeable time,whereupon the Company sentlettersto its employees on February 6, explaining Piggly-Wiggly's policy with respect tounion organizationand advising them that their rightto organize would be respected. (General Counsel's Exhibit No. 4 )2 The unit found appropriate by the Board on May 8, 1959, comprised 22 employees.(Case No. 13-RM-441, unpublished.)3 The first day there were three pickets and thereafter one picket.None of the picketswere store employees* In addition, the pickets,on the firstdayonly,distributed to customers of Piggly-Wiggly's Sterling store, on its parking lot, leaflets reading as follows :TO THE SHOPPING PUBLICWe bring our story to you. Your support, your refusal to patronize an Employerwho refuses to recognizeand bargainwith the Union selected by the majority ofhis employees, will help us get recognitionThe Retail Clerks Union, Local 98representsa majority of the employees of thePiggly Wiggly store in Sterling.This Employer, having agreed with the Union thathe would recognize it if the Union could prove that it represented the majority ofthe employees.When the Union called the Employer for a meeting to prove its MURRAY PLOPPER, DIRECTOR OF ORGANIZATION, ETC.365Piggly Wiggly unfair tothe Retail Clerks Unionin Sterling, IllinoisThe picketing has continued and was in effect at the time of the hearing.Murray Plopper, International vice president of the Retail Clerks InternationalAssociation, telephoned Vanausdall on February 23, requesting Piggly-Wiggly torecognize the Union as the bargaining representative for its employees at the Sterlingstore.The conversation was inconclusive.On February 24, 1959, the Company filed a petition with the Board requestingthat a representation election be held to determine whether the employees in thebargaining unit desired to be represented by the Union.Following a hearing in therepresentation case on March 16, 1959, and the issuance of a Decision and Directionof Election on May 8, a Board election was held on May 26 for all clerks in thegrocery and produce departments employed at Piggly-Wiggly's Sterling, Illinois,store, excluding all meat department employees, professional employees, and guardsand supervisors.The result of the election was 12 votes "No" and 10 votes "Yes"in answer to the following question printed on the ballots: "Do you wish to berepresented for purposes of collective bargaining by Local Union 98, Retail ClerksInternational Association, AFL-CIO?"The Regional Director issued a certificateof the results of the election on June 25, 1959.On February 26, 1959, the Union filed a charge (Case No. 13-CA-3185, un-published, alleging that Piggly-Wiggly "held a captive meeting at which time asecretballotelection[washeld]on the store premises" in violation ofSection 8(a)( I) and that the Company has refused to bargain with the Union, whichrepresents a majority of the employees, in violation of Section 8(a)(5).TheRegional Director refused on March 10 to issue a complaint and his action, onappeal to the General Counsel, was sustained on May 15.On May 29, Piggly-Wiggly filed a charge against the Union and the GeneralCounsel issued a complaint on July 20, 1959.The complaint alleges, in substance, that:(1)On May 26, 1959, the Board conducted an election among the eligibleemployees at Piggly-Wiggly's Sterling, Illinois, grocery store.(2)The Respondent Union lost the election.5(3) Since February 20, 1959, Respondent Union has picketed the Piggly-Wigglystore located at Sterling, Illinois, for the purpose of forcing Piggly-Wiggly to recog-nize the Union as the employees' bargaining representative.(4)Respondent, by the economic coercion of its picketing, has restrained andcoerced employees in the exercise of their rights guaranteed in Section 7 of the Act,thereby committing unfair labor practices within the meaning of Section 8(b) (1) (A)of the Act.6majority, the Piggly Wiggly tap management was dumbfounded and immediately re-fused on the pretext that the Union should prove that it represents 90% of theemployees, not the majority as the law of the land states.We are still willing to prove our majority.We have the cards to do it.We are asking you to help us. Do not patronize Piggly Wiggly. Only your sup-port, your refusal to shop at this Unfair Employer will get us the Union recognition.PGGLY WIGGLY EMPLOYEES COMMITTEE,RETAIL CLERKS UxioN, LOCAL 985Piggly-WigglyMidwest Co., Inc., and Local Union#98,Retail Clerks,Case No.13-R\I-441 (unpublished).6 The pertinent provisions of the National Labor Relations Act (61 Stat. 136, asamended, 29 U.S.C. 151,et seq.)are as follows :SEC. 7. Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and shall also have the rightto refrain from any or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization as acondition of employment as authorized in section 8(a) (3).Sac. 8(b). It shall be an unfair labor practice for a labor organization or itsagents-(1) to restrain or coerce (A) employees in the exercise of the rights guaranteedin section 7:.. . 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe proceeding in this case was held at Rockford, Illinois, on August 11,1959, before the duly designated Trial Examiner, Henry S. Salim, pursuant to duenotice and with all parties represented by counsel.The General Counsel, ChargingParty, and the Respondent have filed briefs.IssueThe question here presented is whether peaceful picketing by a union which doesnot represent a majority of the employees, to compel recognition as the employees'exclusive bargaining representative, after the employees rejected the union in anelection, is an unfair labor practice within the meaning of Section 8(b)(1)(A).ContentionsThe General Counsel contends that the exertion of economic pressure, throughpicketing of Piggly-Wiggly's Sterling, Illinois, store, in order to compel the Companyto recognize the Union, at a time when it did not represent a majority of theemployees, as evidenced by the Union losing the Board election, restrained andcoerced the Company's employees in the exercise of rights guaranteed by Section 7and thereby violated Section 8(b) (1) (A) of the Act.The Respondent acknowledges that one of its purposes in establishing the picketline was to obtain recognition from the Company.Also, contends Respondent, anadditional purpose for picketing the Company's Sterling store was to advertise to thepublic that it was the victim of unfair labor practices committed by the Companywhen it polled its employees and when the Company refused to recognize it as thebargaining agent of its employees even though it offered to prove it obtained signedauthorization cards from 12 of the 23 employees at the Sterling store.?Moreover,its loss of majority status, Respondent Unionargues,isdirectly attributable to theCompany's alleged unfair labor practices.ConclusionsThe contention of the General Counsel is, in effect, what the Board held in theCurtis Brotherscase, 119 NLRB 232. In that case, the Board held that peacefulpicketing of a worksite to achieve recognition by a union which was defeated in anelection,diminished the worker's financial security and, therefore, restrains andcoerces the employees involved in the exercise of their right of free choice in theselection of a representative by seeking to force them to accept the union they hadrejected which is a violation of Section 8(b) (1) (A) of the Act.The two compo-nents of a violation of Section 8 (b) (1) (A) are that: (1) union conduct "restrainor coerce" employees, and (2) such restraint and coercion be in derogation of theirorganizational rights under Section 7.For the Company to have recognized theUnion, in the face of a majority having rejected it by their votes in the Board-conducted representation election, would have abridged the employees' Section 7rights to be represented by a union "of their own choosing" or, if they desired "torefrain from being represented by any union at all."The manner in which picketing by a minority union for recognition restrains andcoerces employees is described by the Board in theCurtis Brotherscase,supra,asfollows:the pressure [exerted by picketing] is necessarily an economic one, adevice to reduce the business to the point where his financial losses force . . .[the employer] to capitulate to the union's demands. It is immaterial whetherthe ostensible technique, or the unspoken but necessary consequence, is to cutoff the employer's labor supply by preventing the employees from reporting towork; to keep the customers from buying his products; or to interrupt deliveriesof supplies to the premises.The important fact of the situation is that theunion seeks to cause economic loss to the business during the period that theemployer refuses to comply with the union's demands.And the employees who choose to continue working, while the union isapplying this economic hurt to the employer, cannot escape a share of thedamage caused to the business on which their livelihood depends.Damage tothe employer during such picketing is a like damage to his employees.Thatthe pressure thus exerted upon the employees-depriving them of the oppor-7 Russo, an officer of the Respondent Union, testified that the authorization cardswhich were allegedly signed by 12 of the 23 employees at the Sterling store were notshown to Vanausdall, Piggly-Wiggly's vice president, because he never asked to see them,although the Union was ready to do so at all times. MURRAY PLOPPER, DIRECTOR OF ORGANIZATION,ETC.367tunity to work and be paid-is a form of coercioncannotbe gainsaid.Thereisnothing in the statutory language of Section 8 (b) (1) (A) which limits theintendment of the words "restrainor coerce" to direct application of pressureby the respondentunion...[upon] the employees.The diminution of theirfinancialsecurity is not the lessdamagingbecause it is achieved indirectlyby a preceding curtailment of the employer's interests.Accordingly, it is found that the Respondent Union by picketing for recognitionas the exclusive bargaining representative, when it did not represent a majority ofPiggly-Wiggly's Sterling employees, restrained and coerced said employees in theexercise of the rights guaranteed them by Section 7 of the Act, thereby violatingSection 8(b)(I)(A) 8Respondent's contentionthat in addition to recognition, its objective in picketingwas to protest Piggly-Wiggly's actions in polling itsemployees and its refusal tobargain with the Union, which was the cause for its loss of majority status, doesnot change the conclusionreached above as the Trial Examiner is precluded frominquiring into whether this justified the Respondent's picketing.The charges filedwith the Board by the Union alleging the polling and the refusal to bargain weredismissedby the General Counsel who refusedto issue acomplaint.It is wellestablished that disposition of charges filed is within the exclusive province of theGeneral Counsel. Section 3(d) of the Act confers upon the General Counsel "finalauthority, on behalf of the Board, in respect of the investigation of charges andissuanceof complaints under Section 10, and in respect of the prosecution of suchcomplaints before the Board."The Trial Examiner, therefore, may not inquireintothe correctness of the General Counsel's administrative determinations whenhe refusedto issue acomplaint based upon the Union's charge that the Companycommitted unfair -labor practices in polling its employees and insisting that theauthorization cards signed by 12 of the 23 employees was not a sufficiently substan-tialmajority.9The Union's argumentthat regardless of its activities aimed at securing recogni-tionthat nevertheless, the Company's polling the employees and refusing to recog-nize the Union legally justified it in advertising to the public by the leaflets itdistributed alleging that the Company was unfair is not here decided. Inasmuchas Respondent has already been found to have violated Section 8 (b) (1) (A) of theAct, discussion of the leaflet distribution incident would be cumulativein nature asthe same kind of restraining order will issue whether predicated on one or moreviolations of the Act because it has already been held,supra,that the Respondentviolated the Act in continuing to picket for recognition after it had been determinedin a Board-conducted election that it did not represent a majority of the employees.'InternationalAssociation of Machinists,Lodge942, AFL-CIO (AlloyManufacturingCompany, etc.),119 NLRB 307 (postelection oral requests to customers and publicationof the company name on a union "we do not patronizelist") ;InternationalUnion ofOperating Engineers, Local Union No. 12 (Shepherd Machinery Company),119 NLRB820;InternationalBrotherhood of Teamsters, etc, Local 641 (Buffalo'sTruckingService, Inc ),119 NLRB 1268;JointCouncil of Sportswear, etc.,Workers Union(Harou, Inc , and En Tour),120 NLRB 659;Retail Store Employees Union, Local 1595(J.C Penney -Co, Store No. 309),120 NLRB 1535;Paint, Varnish it Lacquer MakersUnion,et al.(Andrew Brown Company),120 NLRB 1425 ;Building Material it DumpTruck Drivers Local No 420, International Brotherhood of Teamsters, etc (Fisk itMason),120 NLRB 135;New Furniture it Appliance Drivers, etc, Local Union No 196,International Brotherhood of Teamsters, etc, AFL-CIO, at al (Biltmore FurnitureManufacturing Corporation etc.),120 NLRB 1728;General Teamsters, etc, Local No912, etc.(H. A. Rider itSons), 120 NLRB 1577;International Association of Machinists,Local Lodge No. 311, AFL-CIO,et al.(Machinery Overhaul Company, Inc.),121 NLRB1176;International Brotherhood of Teamsters, etc, Local Union No. 182, etc. (TheAlling it Cory Company),121 NLRB 315 ;Department Store Employees Union, Local 1100,AFL-CIO,et al.(Lane Bryant San Francisco, Inc.),121 NLRB 688;United Rubber,etc.,AFL-CIO, and its Local 511 (O'Sullivan Rubber Corporation),121 NLRB 1439;Local 1922, International Brotherhood of ElectricalWorkers, AFL-CIO (Mid-IslandElectrical Sales Corp,et al),122 NLRB 850.9 Frank A. Hourihan v N L R B.,201 F. 2d 187 (C A., D C.), cert. denied 345 U S. 930,rehearings denied 345 U.S 961 and 346 U S. 843, 880, and 917;United Brotherhood ofCarpenters and Joiners of America, Local Union No. 978, AFL-CIO,et al.(KennethMarkwell and William Hartz, partners d/b/a Markwell it Hartz Contractors),120NLRB 610, 612;Times Square Stores Corporation,79 NLRB 361, 364-365,ColonialProvision Company, Inc.,112 NLRB 1056, 1058;Hughes Tool Company,104 NLRB318, 323See Davis-Administrative Law 160-167, 846-848 (1951) 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore,no good purpose could be served in considering the validity of theUnion's additional contention that its right to advertise to the public the Company'salleged unfair labor practices constitutes a protected exercise of free speech guar-anteed by the Constitution of the United States.THE REMEDYHaving foundthat theRespondent Union has engaged in unfair labor practicesin violation of Section8(b) (1)'(A) of the Act,itwill be recommendedthat theRespondent cease and desist therefrom and take certain affirmative action in orderto effectuate the policiesof the Act.Upon the basisof the foregoing findings of fact, and upon the entire record,the Trial Examiner makes the following:aCONCLUSIONS OF LAW1.Local#98, RetailClerksInternationalAssociation,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.2.By picketing Piggly-Wiggly's Sterling,Illinois, store for the purpose of coercingand restraining the employees of said Employer,Respondent Union has engagedinand is engaging in unfair labor practiceswithinthemeaning of Section8(b)(1)(A)and Section2(6) and (7) of the Act.3.The violativeactivities of Respondent set forth immediately above, occurringin connection with the operations of the Company described in Findings of Factabove, have a close, intimate,and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.[Recommendationsomitted from publication.]APPENDIXNOTICE TOALL MEMBERSOF LOCAL #98, RETAILCLERKS INTERNATIONALASSOCIATION, AFL-CIOPursuantto therecommendationsof a TrialExaminer of theNational LaborRelations Board,and inorderto effectuate the policiesof the National LaborRelationsAct, we hereby notify you that:WE WILLNOT restrain or coerce the employees of Piggly-Wiggly'sSterling,Illinois, store,in the exercise of the rights guaranteed to them in Section 7 oftheAct, including the rightto refrain from engaging in any or all of theactivities guaranteed thereunder.LOCAL #98, RETAIL CLERKS INTERNATIONALASSOCIATION,AFL-CIO,LaborOrganization.Dated----------------By----------------------------------------------(Representative)(Title)This noticemust remain posted for60 daysfrom the date hereof,and must notbe altered, defaced, orcoveredby anyother material.J. G. Braun Company IandLocal 781, Miscellaneous Warehouse-men Union,I.B.T.Case No. 13-CA-2988. January 29, 1960DECISION AND ORDEROn July 27, 1959, Trial Examiner James T. Rasbury issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-1The Respondent's name appears as amended at the hearing.126 NLRB No. 7.